Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 depends on itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gonnering (US 2004/0097912) in view of Falkenstein et al (2009/0248022) and further in view of Uhi (US 2003/0142080).
Regarding claim 1, Gonnering discloses a gas-enhanced electrosurgical generator housing 20 comprising: a configurable front panel 22 comprising: a body having a front face, a top, a bottom, a right and a left side, wherein said front face has an opening for receiving a touchscreen display 34. The opening for receiving the display at an angle of less than 90 degrees relative to said bottom of said body is not explicitly disclosed. 
Falkenstein et al teach providing a plurality of identical docks 412 in the front face off electrosurgical unit 410. The dedicated tool ports 412 comprise multi-pin connectors comprising a plurality of electrical connection pins or pin receptacles. One of ordinary skill in the art would have found it obvious to configure the docking ports 412 with an alignment feature to ensure the electrical connection of the receptacle pins corresponds with the electrical connection of the dedicated tool associated with the port 412. 
The skilled artisan would have been motivated to combine the teachings of Falkenstein et al to provide a plurality of identical docks in place of the docks 40 and 48 to connect two tools for use simultaneously. Gonnering provides further support for substituting docks 40 and 48 by making the docks 40 and 48 easily replaceable. See paragraph [0033] in Gonnering.
Uhi teaches providing an opening for receiving a display 24 at an angle of less than 90 degrees relative to the bottom of a console 20 adapted for use as an electrosurgical generator housing for an electrosurgical tool. See paragraphs [0030] and [0049].
[0030] Control console 20 of this invention also includes a lock assembly 78 that automatically locks the enclosure 40 in position when it is in either the fully inclined state or the fully up right state. In this version of the invention, it should be understood that the display 24 and enclosure 40 are in the fully upright position when these components are at a 90 degree from the chassis 28. The lock assembly 78, seen in FIGS. 3A, 4, 5 and 7, includes a lock plate 80 that is secured to the chassis 28, a lock slot 82 formed in the side plate 48 of left hinge 30 and a latch 84 that is moveably mounted in enclosure 40. When the touch screen subassembly 39 is fully inclined, latch 82 engages lock plate 80 to prevent the subsequent movement of the subassembly until the latch is actuated. When the touch screen subassembly 39 is in the full upright position, latch 84 seats in portions of lock slot 82 to prevent subsequent movement of the subassembly until the latch is actuated.
One of ordinary skill in the art would have found it obvious to combine the teachings of Uhi with the housing of Gonnering in view of Falkenstein et al to provide the opening for receiving the display 34 in Gonnering at an angle of less than 90 degrees relative to said bottom of said body to provide an ergonometric viewing experience for the use of the gas-enhanced electrosurgical generator housing 20 of Gonnering. 
Gonnering discloses a plurality of docks 40, 42, 44 and 46 in said front face, each dock being configured to receive an accessory plug module a plug module in each of said docks in said front face. See Fig. 1. The plug module has an alignment groove on one outer side comprising a slot to align the plug prongs and at least one of said docks have an alignment ridge on one interior side for receiving the prongs. See Fig. 1.  
Regarding claim 5, Gonnering discloses a gas-enhanced electrosurgical generator housing 20 comprising plug-receiving receptacles 40, 42, 44 and 46, wherein the skilled artisan would have found it obvious to provide at least one of the plug-receiving receptacles as a blank plug module having no connectors to enable future devices to be plugged into the generator housing 20.  The elimination of the plug module and its function is obvious based on MPEP 2144.04 II. A. Omission of an Element and Its Function is Obvious if the Function of the Element Is Not Desired.
 Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water.). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).
Regarding claim 6, Gonnering discloses a gas-enhanced electrosurgical generator housing 20 comprising: a configurable front panel 22 comprising: a body having a front face, a top, a bottom, a right and a left side, wherein said front face has an opening for receiving a touchscreen display 34. The opening for receiving the display at an angle of less than 90 degrees relative to said bottom of said body is not explicitly disclosed. 
Uhi teaches providing an opening for receiving a display 24 at an angle of less than 90 degrees relative to the bottom of a console 20 adapted for use as an electrosurgical generator housing for an electrosurgical tool. See paragraphs [0030] and [0049].
[0030] Control console 20 of this invention also includes a lock assembly 78 that automatically locks the enclosure 40 in position when it is in either the fully inclined state or the fully up right state. In this version of the invention, it should be understood that the display 24 and enclosure 40 are in the fully upright position when these components are at a 90 degree from the chassis 28. The lock assembly 78, seen in FIGS. 3A, 4, 5 and 7, includes a lock plate 80 that is secured to the chassis 28, a lock slot 82 formed in the side plate 48 of left hinge 30 and a latch 84 that is moveably mounted in enclosure 40. When the touch screen subassembly 39 is fully inclined, latch 82 engages lock plate 80 to prevent the subsequent movement of the subassembly until the latch is actuated. When the touch screen subassembly 39 is in the full upright position, latch 84 seats in portions of lock slot 82 to prevent subsequent movement of the subassembly until the latch is actuated.
One of ordinary skill in the art would have found it obvious to combine the teachings of Uhi with the housing of Gonnering in view of Falkenstein et al to provide the opening for receiving the display 34 in Gonnering at an angle of less than 90 degrees relative to said bottom of said body to provide an ergonometric viewing experience for the use of the gas-enhanced electrosurgical generator housing 20 of Gonnering. 
Gonnering discloses a plurality of docks 40, 42, 44 and 46 in said front face, each dock being configured to receive an accessory plug module a plug module in each of said docks in said front face. See Fig. 1. 
Gonnering discloses each dock is configured to receive an accessory plug module with a slot between forward edge 142 of the circuit board and printed circuit board 140 for receiving the printed circuit board 140; and a shield comprising retaining panel 130 between said slot for receiving a printed circuit board and a said plurality of docks.  
Regarding claim 8, Gonnering discloses a gas-enhanced electrosurgical generator housing comprising a printed circuit board 142 in said slot of receiving a printed circuit board 140.
Regarding claim 11, Gonnering discloses a gas-enhanced electrosurgical generator housing where each dock has an opening located within said body for receiving a locking portion of an accessory plug. A non-sterile electronic chip module is imparted into the connector of a DC-powered hand tool by a one-time, one-way locking mechanism. Tool-specific engravings on both the connector and chip module ensure that the chip module fits only to the type of tool for which it has been programmed. See paragraph [0197].
In addition to this teaching, one of ordinary skill in the art would have found it obvious provide a retainer mechanism to prevent inadvertent uncoupling of the connecter with the plug. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 5, 6, 8 1nd 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant's arguments filed 9/13/2022 have been fully considered but they are not persuasive.
Applicant’s amended claims recite the docks in the generator front panel are identical; however, Falkenstein et al teach it is well known to provide identical dock ports 412 in a generator front panel. In addition, the locking feature in the docks of new Claim 11 is rendered obvious over the teaching in Falkenstein et al to provide a receptacle locking mechanism. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Manuel whose telephone number is (571) 272-4952.
The examiner can normally be reached on regular business days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
     /George Manuel/ 
Primary Examiner
Art Unit: 3792
9/29/2022